ADAMS, Circuit Judge,
dissenting.
The question here is whether, when a trial judge has been a mourner at the funeral of a police officer killed in the line of duty, the defendant who has been accused of the murder is denied a fair trial when *650the judge, over defendant’s objection, presides at his trial and sentencing.1 One of the fundamental canons of our jurisprudence is that a criminal trial must be free not just from demonstrative impropriety on the part of the judge, but also from the appearance of impropriety that leads to substantial doubt about the fairness of the proceedings. That standard, in my judgment, has not been met in this case.
In In re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 625, 99 L.Ed. 942 (1955), the Supreme Court well expressed the deep-seated concern basic to our system of criminal procedure for maintaining the appearance of justice on the part of the trial judge:
A fair trial in a fair tribunal is a basic requirement of due process. Fairness of course requires an absence of actual bias in the trial of cases. But our system of law has always endeavored to prevent even the probability of unfairness. To this end no man can be a judge in his own case and no man is permitted to try cases where he has an interest in the outcome. That interest cannot be defined with precision. Circumstances and relationships must be considered. This Court has said, however, that ‘every procedure which would offer a possible temptation to the average man as a judge . . . not to hold the balance nice, clear and true between the State and the accused denies the latter due process of law.’ Tumey v. Ohio, 273 U.S. 510, 532 [47 S.Ct. 437, 71 L.Ed. 749]. Such a stringent rule may sometimes bar trial by judges who have no actual bias and who would do their very best to weigh the scales of justice equally between contending parties. But to perform its high function in the best way ‘justice must satisfy the appearance of justice.’ Offutt v. United States, 348 U.S. 11, 14 [75 S.Ct. 11, 99 L.Ed. 11].
Murchison held that a state judge who had served as a “one-man grand jury” in the investigation of crime could not then try and convict a witness of contempt for events that had occurred before him in the grand jury proceedings. The Court cited the practical consideration that “it is difficult if not impossible for a judge to free himself from the influence of what took place in his ‘grand-jury’ secret session,” when he tries the contempt case. Id. at 138, 75 S.Ct. at 626. More particularly, the Court stressed the likely effect of a recollection of the earlier proceedings at the time of. the hearings on the contempt charge. Given that, there was said to be a danger — and certainly an appearance — that the judge could not fairly try the case.
The distinction between Murchison, on the one hand, and United States v. Myers, 381 F.2d 814 (3d Cir. 1967), cert. denied, 390 U.S. 973, 88 S.Ct. 1065, 19 L.Ed.2d 1185 (1968) and United States v. Kravitz, 303 F.2d 700 (3d Cir.) cert. denied, 371 U.S. 922, 83 S.Ct. 290, 9 L.Ed.2d 231 (1962), cases discussed by the majority, on the other hand, is a significant one. It is inevitable that in certain circumstances judges will become aware of material that does not ultimately become part of the record. For example, motions for suppression of confessions or other testimony require a judge to consider such material before he suppresses it. Our jurisprudential system must live with this risk of improper influence on judicial decisionmaking, because there is not alternative. Murchison, however, presented a situation in which the practical realities of the judicial process did not require that the *651same judge both cite for contempt and try the case. In such circumstances, the Supreme Court held that the appearance of injustice required the judge to recuse himself.
As I view the facts of the present case, they are within the scope of the principle of Murchison. The trial judge attended the funeral of the murder victim, and did do so not as a part of his official duties or as a matter of protocol. By itself, there was of course no impropriety in the trial judge’s attendance at the funeral. However, as Justice Roberts noted in his dissent when this case was appealed to the Pennsylvania Supreme Court, a mourner at a funeral “necessarily becomes emotionally involved in the services. ... To expect this profound emotional impact to dissipate quickly, particularly when it is recalled at the trial of the deceased’s alleged murderer, is contrary to common experience.” Commonwealth v. Perry, 364 A.2d 312, 320-21 (Pa.1976) (Roberts, J., dissenting).2
Thus, the appearance of justice was brought into serious question and perhaps undermined by the action of the trial judge who proceeded to preside over the case despite his prior action, the recollection of which would almost inevitably return — perhaps only unconsciously — during the trial of the accused.3 Cf. Commonwealth ex rel. Allen v. Rundle, 189 A.2d 261, 262 (Pa.1963). The danger of such unconscious influence on a judge was captured in the words of Justice Frankfurter, writing in explanation of his voluntary recusal in a case before the United States Supreme Court:
[Rjeason cannot control the subconscious influence of feelings of which it is unaware. When there is ground for believing that such unconscious feelings may operate in the ultimate judgment, or may not unfairly lead others to believe they are operating, judges recuse themselves. They do not sit in judgment. They do this for a variety of reasons. The guiding consideration is that the administration of justice should reasonably appear to be disinterested as well as be so in fact.
Public Utilities Commission v. Pollak, 343 U.S. 451, 466-67, 72 S.Ct. 813, 822, 96 L.Ed. 1068 (1952).
*652The conclusion I espouse is limited to the facts here: where a judge has attended the funeral of a murder victim who had been known to him, then presides over the trial of the accused murderer, despite a specific request made before trial that he recuse himself, and in the absence of any explanation for not calling in another judge. Since there were numerous other common pleas judges in Philadelphia who could have handled the case, no practical justification has been shown, even at this late date, for concluding that the appearance of injustice that arose in this case was not a sufficient reason for recusal.4 Indeed, based on the record I believe it was, and so I respectfully dissent.

. Defendant Perry was charged, inter alia, with murder, aggravated robbery, burglary and conspiracy. Prior to the selection of the jury, defendant’s counsel made a motion for the re-cusal of the judge, based on the fact that the judge had been a mourner at the funeral of the deceased police officer whom the defendant was accused of killing. The trial judge declined to recuse himself, but set forth no reason for this ruling.
The defendant was convicted of the crimes charged, including murder in the first degree. A penalty of life imprisonment was imposed for the murder conviction, and maximum sentences of ten to twenty years imprisonment for the robbery and burglary convictions. The trial judge directed that the last two sentences run consecutively to each other and to the life sentence on the murder conviction. He also directed a suspended sentence on the conspiracy conviction. Thus, the result of sentencing was that Perry must serve twenty to forty years in prison subsequent to his serving of a life sentence.


. Justice Roberts further elaborated on this point:
This Court would not hesitate to hold that a mourner should not serve as a juror even if he were shown to feel no conscious prejudice toward the accused. The appearance of injustice and the likelihood of unconscious feelings of animosity are too great. Are not judges as much subject to human prejudice as other persons when exposed to emotional influence? If, therefore, it may be reasonably assumed that an ordinary individual attending a funeral would be moved to sorrow at a death, and anger against the murderer, may it not also be assumed that a judge would react the same way? These potentialities require that a judge who was also a mourner recuse himself upon request.
Commonwealth v. Perry, supra, 364 A.2d at 321.


. Petitioner Perry does not rely only on the argument that the appearance of justice has been unduly encroached upon by the action of the trial judge. In addition, he maintains that certain actions by the trial judge support his contention that the judge actually was biased against him. For example, he claims the judge expressed his personal opinion regarding the degree of Perry’s guilt, and he expressed the view to the jury that a voluntary manslaughter verdict would be inappropriate.
Further, in his dissent to the opinion by the Pennsylvania Supreme Court, Justice Roberts stressed that “the record establishes that appellant may- have suffered actual prejudice when the trial court imposed sentence,” 364 A.2d at 318, for the sentences were “the most severe penalties the judge could impose for these offenses,” id. at 322. I do not believe it necessary to find actual prejudice to conclude that the record here establishes the “possible temptation to the average man as a judge,” Tumey v. Ohio, 273 U.S. 510, 532, 47 S.Ct. 437, 444, 71 L.Ed. 749 (1927), that creates an appearance of injustice, regardless of the trial judge’s best efforts to avoid any actual bias. The majority, in my judgment, has justified its result primarily on a conclusion that there was no substantial probability of actual prejudice when the more pressing concern is that there be no appearance of prejudice, however confident we may feel about the ultimate result. Appellant’s evocation of Lord Herschell’s comment to Sir George Jessel is apt: “Important as it [is] that people should get justice, it [is] even more important that they should be made to feel and see that they were getting it.” 2 J. B. Atlay, Victorian Chancellors 460 (1908), quoted in Appellant’s Brief at 2. See Poteet v. Fauver, 517 F.2d 393, 397 (3d Cir. 1975).


. I cannot agree with the majority that practical considerations should not affect the evaluation of this appeal. If no alternative exists to continuing on as a judge in a case where some possibility for prejudice exists, that course of action may be justifiable. Where the possibility of bias is as readily avoidable as it apparently was here, the justification for a refusal to recuse becomes far more doubtful. The hypothetical situations envisioned by the majority do not minimize this point. In the event that every member of a particular trial court might be thought to be biased in a given case, it would be appropriate for counsel to request that an outside judge be brought in to hear the case. This practice is not particularly uncommon in Pennsylvania, nor has there been any suggestion that it creates undue inconvenience.
At the very least it would be hoped that a judge would state reasons for refusing to re-cuse when a possibility of bias arises, in order that such practical considerations and circumstances may be weighed. Moreover, a judge’s refusal to explain his denial of a motion to recuse may itself contribute to an appearance of judicial bias.